DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 10 in the reply filed on 6/7/2021 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 11 – 20  directed to an invention non-elected without traverse.  Accordingly, claims 11 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Foquet et al. (WO 00/42233) teach the monolithic fabrication of fluidic structures. The method comprises fabricating multiple fluidic devices as a monolithic unit by the use of a sacrificial layer removal process wherein the fluidic devices with one or more layers can be fabricated by successive application and patterned removal of thin films (page 5, lines 1 - 4). Foquet et al. teach the use of lithography and etching steps in the fabrication of pillars (page 24, lines 10 – 12 and page 25, lines 1 – 11). Foquet et al. teach removing a sacrificial layer, then leaving a gap and a row of pillars (page 25, line 12 – page 26, line 14).

Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of forming a microfluidic chip, the method comprising:
forming a multilayered material stack including at least a first pillar forming material layer over a substrate;
forming a first array of first pillars in the first pillar forming material layer of the multilayered material stack;
filling gaps present between each first pillar of the first array with a first sacrificial gap filling material;
forming a first microfluidic channel separating material layer over the first array of first pillars and the first sacrificial gap filling material;
forming a first inlet/outlet opening and a second inlet/outlet opening in the first microfluidic channel separating material layer, wherein the first and second inlet/outlet openings contact the first sacrificial gap filling material;
forming a second sacrificial gap filling material in the first and second inlet/outlet openings and contacting the first sacrificial gap filling material;
forming a second pillar forming material layer on the second sacrificial gap filling material and the a first microfluidic channel separating material layer;
forming a second array of second pillars in the second pillar forming material layer;
filling gaps present between each second pillar of the second array with a third sacrificial gap filling material;

forming a first upper inlet/outlet opening and a second upper inlet/outlet opening in the second microfluidic channel separating material layer, wherein the first and second upper inlet/outlet openings contact the third sacrificial gap filling material; and
removing the first sacrificial gap filling material, the second sacrificial gap filling material and the third sacrificial gap filling material. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2007/0090026 A1) teach continuous biomolecule separation in a nanofilter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797